Exhibit 10.1
Execution Copy
AMENDMENT NO. 4
TO
SECOND AMENDED AND RESTATED LOAN AGREEMENT
     This AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is made and entered into as of the 11 day of December, 2008, by and
among NATIONAL DENTEX CORPORATION, a Massachusetts corporation (“Dentex”), its
Subsidiaries listed on the signature page(s) hereof (together with Dentex,
collectively the “Borrowers”), and BANK OF AMERICA, N.A. (the “Bank”).
Capitalized terms used herein without definition shall have the meaning ascribed
to them in the Loan Agreement (as defined below).
     WHEREAS, the Borrowers and the Bank are parties to that certain Second
Amended and Restated Loan Agreement dated as of November 7, 2006, as amended by
that certain Loan Modification Agreement dated as of March 29, 2007, that
certain Amendment to Second Amended and Restated Loan Agreement dated as of
October 24, 2007, that certain Amendment No. 2 to Second Amended and Restated
Loan Agreement dated as of May 9, 2008, and that certain Consent and Amendment
No. 3 to Second Amended and Restated Loan Agreement dated as of September 2,
2008 (collectively, as the same may be hereby and further amended and in effect
from time to time, the “Loan Agreement”), pursuant to which the Bank has
extended credit to the Borrowers on the terms set forth therein;
     WHEREAS, the Borrowers have requested the Bank to modify the Loan Agreement
in certain respects and to extend the Revolving Line of Credit Termination Date;
     WHEREAS, the Bank is willing to modify the Loan Agreement and the Revolving
Line of Credit Note by extending the Revolving Line of Credit Termination Date
and in certain other respects as requested, on the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1.     Amendment to Section 2(c)(i) of the Loan
Agreement.     Section 2(c)(i) of the Loan Agreement is hereby amended by
deleting the reference to “1/8 of 1%” in the first line thereof and replacing it
with “1/2 of 1%”.
     2.     Amendment to Section 4(c) of the Loan Agreement.     Section 4(c) of
the Loan Agreement is hereby amended by deleting the table set forth in such
Section in its entirety and replacing it with the following:

 



--------------------------------------------------------------------------------



 



                                          “Ratio of Consolidated                
            Total Funded Debt to     Prime Rate       LIBOR Rate       Cost of
Funds       Consolidated EBITDA     Loans       Loans       Rate Loans      
Greater than or equal to 2.5:1.0
      0%             3.50%           3.50%        
Greater than or equal to 2.25:1.0 but less than 2.5:1.0
      0%             3.25%           3.25%        
Greater than or equal to 2.0:1.0 but less than 2.25:1.0
      0%             3.00%           3.00%        
Greater than or equal to 1.75:1.0 but less than 2.0:1.0
      0%             2.75%           2.75%        
Less than 1.75:1.0
      0%             2.50%           2.50%   ”    

     3.     Amendment to Section 4(p) of the Loan Agreement.     Section 4(p) of
the Loan Agreement is hereby amended by deleting the table set forth in such
Section in its entirety and replacing it with the following:
     “(p)     The term “Fixed Charge Coverage Ratio” shall mean as of the end of
any fiscal quarter of the Borrowers the ratio of (i) Consolidated Adjusted
EBITDA for the period of four consecutive fiscal quarters ending with such
fiscal quarter, determined in accordance with GAAP, to (ii) the sum of (A) the
aggregate amount of principal payments of Indebtedness of the Borrowers or any
of their subsidiaries scheduled to have been made during such period plus
(B) the aggregate amount of interest expense of the Borrowers or any of their
subsidiaries for such period.”
     4.     Amendment to Section 4(dd) of the Loan Agreement.     Section 4(dd)
of the Loan Agreement is hereby amended by deleting the reference to
“November 7, 2009” in the second line thereof and replacing it with “November 7,
2011”.
     5.     Amendment to Section 4(kk) of the Loan Agreement.     Section 4(kk)
of the Loan Agreement is hereby amended by deleting such Section in its entirety
and replacing it with the following:
     “(kk) The term “Prime Rate” shall mean, for any day, a fluctuating rate per
annum equal to the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by the Bank as its “prime rate”, and (c) the LIBOR Lending Rate for an Interest
Period of 1-month beginning on such day plus 100 basis points. The “prime rate”
is a rate set by the Bank based upon various factors including the Bank’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by the Bank shall
take effect at the opening of business on the day specified in the public
announcement of such change.”

-2-



--------------------------------------------------------------------------------



 



     6.     Amendment to Section 4 of the Loan Agreement.     Section 4 of the
Loan Agreement is hereby amended by inserting the following new clause (rr) at
the end thereof:
     “(rr) The term “Federal Funds Rate” shall mean, for any day, the rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next succeeding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Bank on such day on such transactions as determined by the Bank.”
     7.     Amendment to Section 6(u) of the Loan Agreement.     Section 6(u) of
the Loan Agreement is hereby amended by deleting such Section in its entirety
and replacing it with the following:
     “(u) Maximum Consolidated Total Funded Debt to Consolidated EBITDA. As of
the end of any fiscal quarter, the ratio of (a) Consolidated Total Funded Debt
as of such date to (b) Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters ending on the date of such calculation (i) prior to
and including March 30, 2009, shall not exceed 2.75:1.0; (ii) prior to and
including June 30, 2009, shall not exceed 2.50:1.0; (iii) prior to and including
September 30, 2009, shall not exceed 2.25:1.0; and (iv) thereafter shall not
exceed 2.0:1.0.”
     8.     Amendment to Revolving Line of Credit Note.     The fifth paragraph
of the Revolving Line of Credit Note is hereby amended by deleting the reference
to “November 7, 2009” in the first line thereof and replacing it with
“November 7, 2011”.
     9.     Effective Dates and Conditions to Effectiveness.     The amendments
contained herein shall be effective as of the date hereof upon the receipt by
the Bank of (i) a counterpart signature page to this Amendment duly executed and
delivered by each of the Borrowers; (ii) a certificate, certified by a duly
authorized officer of each Borrower to be true and complete as of the date
hereof, (a) attaching a copy of records of all corporate action taken by such
Borrower to authorize its execution and delivery of this Amendment, and the
performance of all of its agreements and obligations hereunder, (b) certifying
that its charter and bylaws have not been amended since last delivered to the
Bank, and (c) certifying as to its good standing in

-3-



--------------------------------------------------------------------------------



 



its jurisdiction of incorporation or organization; and (iii) a fee in the amount
of $125,000 in respect of the Bank’s modification of the credit facilities
contained in the Loan Agreement and extension of the Revolving Line of Credit
Termination Date, in each case as set forth herein.
     10.     Representations and Warranties.     Each of the Borrowers
represents and warrants as follows:
     (a)     The execution and delivery of this Amendment and the performance of
each of this Amendment and the Loan Agreement, as amended as of the date hereof,
are within the corporate power and authority of such Borrower and have been or
will be authorized by proper corporate proceedings, and do not (i) require any
consent or approval of the stockholders of such Borrower, (ii) contravene any
provision of the charter documents or by-laws of such Borrower or any law, rule
or regulation applicable to such Borrower, or (iii) contravene any provision of,
or constitute an event of default or event which, but for the requirement that
time elapse or notice be given, or both, would constitute an event of default
under, any other material agreement, instrument or undertaking binding on such
Borrower.
     (b)     This Amendment and the Loan Agreement, as amended as of the date
hereof, and all of the terms and provisions hereof and thereof are the legal,
valid and binding obligations of such Borrower enforceable in accordance with
their respective terms except as limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally, and except as the remedy of specific performance or of
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
     (c)     Except with respect to filings with the U.S. Securities and
Exchange Commission, the execution, delivery and performance of this Amendment,
as of the date hereof, do not require any approval or consent of, or filing or
registration with, any governmental or other agency or authority, or any other
party.
     (d)     Except as set forth on Schedule I hereto, each of the
representations and warranties of the Borrowers contained in the Loan Agreement
(after giving effect to this Amendment) or in any document or instrument
delivered pursuant to or in connection with the Loan Agreement are true and
correct in all material respects as of the date hereof with the same effect as
if made on and as of the date hereof (except to the extent of changes resulting
from transactions contemplated or permitted by the Loan Agreement and changes
occurring in the ordinary course of business which singly or in the aggregate do
not create a Material Adverse Effect, and to the extent that such
representations and warranties relate expressly to an earlier date).
     (e)     After giving effect to this Amendment, no Default or Event of
Default under the Loan Agreement has occurred and is continuing.

-4-



--------------------------------------------------------------------------------



 



     11.     Ratification, etc.     Except as expressly amended hereby, the Loan
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. Each Borrower hereby affirms all of its
obligations under the Loan Agreement and under each of the other Loan Documents
to which it is a party and hereby affirms its absolute and unconditional promise
to pay to the Bank the Loans and all other amounts due under the Loan Agreement
(as amended hereby) and the other Loan Documents. This Amendment and the Loan
Agreement shall hereafter be read and construed together as a single document,
and all references in the Loan Agreement or any related agreement or instrument
to the Loan Agreement shall hereafter refer to the Loan Agreement as amended by
this Amendment.
     12.     Governing Law.     This Amendment and the rights and obligations of
the parties hereunder shall be deemed to be a document executed under seal and
shall be construed and interpreted in accordance with the laws of the
Commonwealth of Massachusetts (excluding the laws applicable to conflicts or
choice of law).
     13.     Delivery By Facsimile Or Other Electronic Transmission.     This
Amendment, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission in which the actual signature is evident, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto or thereto shall re-execute original forms
hereof and deliver them to all other parties. No party hereto shall raise the
use of a facsimile machine or other electronic transmission in which the actual
signature is evident to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic transmission in which the actual signature
is evident as a defense to the formation of a contract and each party forever
waives such defense.
     14.     Counterparts.     This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.
[Remainder of page intentionally blank]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of
the date first set forth above.

          NATIONAL DENTEX CORPORATION
           By:   /s/ Richard F. Becker, Jr.         Name:   Richard F. Becker,
Jr.        Title:   Executive Vice President and Treasurer       

          GREEN DENTAL LABORATORIES, INC.,
           By:   /s/ Richard F. Becker, Jr.         Name:   Richard F. Becker,
Jr.        Title:   Assistant Treasurer       

          KELLER GROUP, INCORPORATED
           By:   /s/ Richard F. Becker, Jr.         Name:   Richard F. Becker,
Jr.        Title:   Assistant Treasurer and Assistant Secretary       

          KELLER LABORATORIES, INCORPORATED — MIDWEST
           By:   /s/ Richard F. Becker, Jr.         Name:   Richard F. Becker,
Jr.        Title:   Assistant Treasurer and Assistant Secretary       

          KELLER LABORATORIES, INC. — SOUTHEAST
           By:   /s/ Richard F. Becker, Jr.         Name:   Richard F. Becker,
Jr.        Title:   Assistant Treasurer and Assistant Secretary     

-6-



--------------------------------------------------------------------------------



 



         

          BANK OF AMERICA, N.A.,
as the Bank
           By:   /s/ Richard J. MacDonald         Name:   Richard J. MacDonald 
      Title:   Vice President       

-7-